Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to application 17485840 filed 9/27/2021.
Claim 1 is presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 11159836 (see table below), U.S. Patent No. 10764619, and U.S. Patent No. 9215503. Independent claim 1, is not patentably distinct from each other because instant independent claim is anticipated by the conflicting patented independent claims as shown in the table below. The instant independent claim includes “determining if the second media content is generated by a näive viewer;” which is anticipated by the conflicting patented independent claims “determining whether the viewer has previously viewed the video stream;”. That is, a näive viewer of media content is a viewer who has not viewed the content. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
A timely filed terminal disclaimer will overcome the double patenting rejection for claim 1.

Instant Application17485840
Claim 1
Patent No 11159836
Claim 1
Independent Claim 1
Independent Claim
presenting a video stream for display on a first user device;

retrieving from storage first media content associated with the video stream along with a first media offset time stamp relative to the video stream;
retrieving from storage first media content associated with the video stream along with a stored associated first media offset time stamp relative to the video stream;
presenting the first media content to a second user device at a time in the video stream corresponding to a time indicated by the first media offset time stamp;
distributing the retrieved first media content at a first media offset time in the video stream corresponding to a time indicated by the retrieved first media offset time stamp;
receiving from a third user device second media content associated with the video stream;
receiving a second media content associated with the video stream from a viewing device of a viewer;
determining if the second media content is generated by a näive viewer;
determining whether the viewer has previously viewed the video stream;
and if the second media content is generated by a näive viewer of the video stream:
and when the viewer has not previously viewed the video stream:
associating a second media offset time stamp relative to the video stream with the second media content;
associating a second media offset time with the second media content as a second media offset time stamp;
storing the second media content with the associated second media offset time stamp; and
storing the second media content and the associated second media offset time stamp; and
presenting the second media content to the second user device.
distributing the second media content with the video stream at a second media offset time in the video stream corresponding to a time indicated by the second media offset time stamp: and

when the viewer has previously viewed the video stream, until at least the video stream has ended:

bypass storing the second media content: and

bypass distributing the second media content.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andres Del Valle et al., Pub No US 20120082427 A1 (hereinafter Andres) in view of Peters et al., US Pub No 2008/0244438 A1 (hereafter Peters).

Regarding Claim 1, Andres discloses in a computer system, a method for playback of a video stream together with associated media content characterized by:
presenting a video stream for display on a first user device [FIG.1 & para.0031: Discloses user device 102 comprises a built in input device 107 and a built-in display 108; and para.0032: Discloses a user of the user device 102 generates media content associated with a video stream. The user of the user device 102 is viewing the video stream.];
retrieving from storage first media content associated with the video stream along with a first media offset time stamp relative to the video stream [para.0037: Discloses when the new media content is received by the content server 106, the content server 106 for example generates a time stamp which is associated with the media content. This time stamp may be referenced against a reference time associated with the viewing by the user of device.];
presenting the first media content to a second user device at a time in the video stream corresponding to a time indicated by the first media offset time stamp [para.0016: Discloses an output interface arranged to transmit, at the time indicated by said time stamp during delayed playback of said video stream on a second user device, said first media content for display by said second user device.];
receiving from a third user device second media content associated with the video stream [para.0033: Discloses while only two user devices have been illustrated, naturally the system 100 may comprise additional devices 102 via which media content may be submitted in relation to a video stream, and additional devices 104 capable of delayed viewing of video streams with the media content.];
and if the second media content is generated by a naive viewer of the video stream:
associating a second media offset time stamp relative to the video stream with the second media content [para.0037: Discloses when the new media content is received by the content server 106, the content server 106 for example generates a time stamp which is associated with the media content.];
storing the second media content with the associated second media offset time stamp [para.0061: Discloses information identifying the program transmission may be obtained by the content server and stored in association with the media content; and para.0063: Discloses a time stamp is associated with the media content. In particular, the time that the media content is received by the content server is compared to a reference time associated with the video stream to determine the time stamp]; and
presenting the second media content to the second user device [para.0064: Discloses during the delayed playback of the corresponding video stream on another device, it is determined whether or not the runtime of the video stream matches or is after the time stamp of the media content].
Andres does not explicitly discloses determining if the second media content is generated by a naive viewer. However, in analogous art, Peters discloses in paragraph 0020 an analyzer that monitors an activity level of each of the one or more user-generated content mediums on the website in order to select one or more user-generated content mediums for prominence. Paragraph 0040 discloses a user-interface module 240 may provide a presentation component 242 (e.g. webpage or media presentation) and also provide an input mechanism 244 by which a user may create and/or submit text, links, images, or media for use in a post. Page 5 claim 4 and 18 discloses monitoring the activity level of the plurality of user-generated content mediums includes monitoring a number of postings made in each of the plurality of user-generated content mediums by new (a naive viewer) or occasional posters. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andres in view of Peters determining if the second media content is generated by a naive viewer. One would be motivated at the time of the invention to provide this capability because interactive content is an increasingly large part of the online information medium and is a point of focus in drawing audience and viewers (Peters: para.0003). Thus, ensures the system has the ability to determine a viewership status of a user and determine if any media content is generated by the user, thus helping with filtering posted social media contents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andres Del Valle et al., (US 20120082427) – Discloses discussed, the consumption history 136 represents user previously consumed broadcast media 153 by the media information associated with the consumed broadcast media 153 (col.6, lines 28-31).
Sam Makhlouf, (US 2011/0126226 A1) – Discloses a system is provided that includes a subscriber unit for receiving an input media content feed of a media content program selection from a first source upon determining that predetermined conditions exist and for receiving a media content selection from a second source upon determining that predetermined conditions do not exist [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426